DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on September 30, 2022.
Claims 1, 9, 13 and 20 have been amended and are hereby entered.
Claims 1 – 20 are currently pending and have been examined. 


Response to Arguments
Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.
Applicant argues that the present application provides evidence that the presently claimed embodiments exhibit unexpected and desirable results. For example, Applicant argues that Examples 1 and 3 – 6 in Table 2 contain compounds that have one dibenzofuranyl group. The results show that these compounds improve both luminance and efficiency while maintaining a similar driving voltage and lifespan compared to Example 2, which has two dibenzofuranyl groups. Examiner respectfully disagrees. The data presented in the Table 2 is not commensurate with the claims as currently amended for at least the fact that the claims prohibit more than 1 dibenzofuran group, but also do not require a dibenzofuran group at all.
Applicant argues that Lee fails to disclose a structure in which three phenylene groups are bonded between two amine groups and less than one dibenzofuranyl group is bonded to as a substituent of an amine group. Examiner respectfully disagrees. The invention of Lee is not limited to the specific compounds taught. Rather, the specific compounds provide evidence (as shown below) that particular groups were especially envisioned by Lee at the time of invention as L8 or an Ar group in Formula (2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4 and 8 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO2016072691, using the previously provided machine translation). 
As per claims 1, and 9 - 20, Lee teaches:
An organic light-emitting device comprising a first electrode, a second electrode facing the first electrode, and an organic layer between the first electrode and the second electrode, wherein the organic layer comprises an emission layer ([Page 3, Paragraph 17]: “According to another specific example of the invention, the first electrode; second electrode; and an organic material disposed between the first electrode and the second electrode, the organic material layer including at least… a light emitting layer including a light emitting compound.”
Wherein the organic light-emitting device comprises at least one amine compound represented by Formula 1

    PNG
    media_image1.png
    334
    577
    media_image1.png
    Greyscale
 ([Page 1, Paragraph 9]: “The present invention relates to an organic electric device using the composition… represented by the following formulas (1) and (2), and more specifically to the chemical structure of each compound in the hole transport layer.” Formula (2) is shown to be 
    PNG
    media_image2.png
    188
    253
    media_image2.png
    Greyscale
. Lee teaches specific compound 2-81, 
    PNG
    media_image3.png
    567
    447
    media_image3.png
    Greyscale
 , which contains a biphenylene linking group for L8 in Formula 2. Lee also teaches compound 2-136, which contains a phenyl-substituted linking group with 3 phenyl rings as the linking group for L8 in Formula 2
    PNG
    media_image4.png
    560
    390
    media_image4.png
    Greyscale
. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the L8 group of compound 2-136 for the L8 group of compound 2-81. When the compound of 2-81 is modified in this way to contains the L8 group of compound 2-136, the modified compound reads on the claimed compound wherein X1 to X4 are all C(R); L1 and L2 are a unsubstituted C6 carbocyclic group, namely a benzene group so that the compound is represented by Formula 10 of claim 13; a11 to a14 are 0 so that L11 to L14 do not exist; Ar2 and Ar3 are an unsubstituted C6 aryl group, represented by Formula 5-1 of claim 15, Ar1 is a biphenyl group represented by Formula 5-1 of claim 15, where Z31 is a phenyl group and e5 is 1; Ar4 is a group represented by claimed Formula 2, X10 is C(R32)(R33) where R32 and R33 are each an unsubstituted C6 aryl group; A10 and A20 are each independently a C6 carbocyclic group, so that the compound reads on Formula 2-3 of claim 14 and is a dibenzofluorenyl group of claim 17, represented by Formula 6-3 of claim 18 where Y is C(Z44)(Z45), Z44 and Z45 are phenyl groups; R1, R3, R4, R10 to R20 and R31 to R35 are each hydrogen, and R2 is a C6 aryl group; b10 and b20 are 3. As a11 to a14 are selected to be 0, the limitations of claim 11 are met, since there is no L11 to L14 group. As the amine moieties are different from each other, the limitations of claim 16 are met. This compound reads on claimed compound 23 of claim 20 
    PNG
    media_image5.png
    127
    155
    media_image5.png
    Greyscale

Lee includes each element claimed, with the only difference between the claimed invention and Lee being a lack of the aforementioned combination being explicitly stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of excellent luminous efficiency by efficiently adjusting the injection amount of charge resistance (Page 1, Paragraph 8), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Lee teaches an anode, a cathode, and an organic layer and that the compound is in the organic layer as discussed above. It would have been obvious to use the compound in the organic layer with the device structure of Lee as Lee demonstrates this device structure was known prior to the effective filing date of the claimed invention.	
As per claim 2, Lee teaches:
Wherein the first electrode is an anode, the second electrode is a cathode, the organic layer further comprises a hole transport region between the first electrode and the emission layer and an electron transport region between the emission layer and the second electrode, the hole transport region comprises a hole injection layer, a hole transport layer, an emission auxiliary layer, an electron blocking layer, or any combination thereof, the electron transport region comprises a hole blocking layer, electron transport layer, electron injection layer, or any combination thereof ([Page 1, Paragraph 3]: “The organic electroluminescent device has an anode formed on the substrate, and may have a structure in which a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer, an electron injection layer and a cathode are sequentially formed on the anode.”)
As per claims 3 and 4, Lee teaches:
The hole transport region comprises a hole transport layer, and the hole transport layer comprises the amine compound represented by Formula 1 ([Page 1, Paragraph 9]: “The present invention relates to an organic electric device using the composition… represented by the following formulas (1) and (2), and more specifically to the chemical structure of each compound in the hole transport layer.”)
As per claim 8, Lee teaches:
The electron transport region comprises an alkali metal, alkaline earth metal, a rare earth metal, an alkali metal compound, alkaline earth metal compound, a rare earth metal compound, an alkali metal complex, alkaline earth metal complex, a rare earth metal complex, or any combination thereof (Example 1 shows that LiF was deposited to form an electron injection layer.”)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO2016072691, using the previously provided machine translation) as applied to claims 1 - 4 and 8 - 20 above and further in view of Watanabe (US20150318501, using the provided machine translation).
As per claim 5, Lee does not teach:
The hole transport region further comprises a p-dopant having a LUMO level of -3.5 eV or less
Wantanabe teaches organic light-emitting diodes (OLED). Wantanabe further teaches that charge transport layers can be doped in order to improve the transport properties of the materials used, and that these dopants include p-dopants, such as TCNQ and F4-TCNQ ([0186]). These materials are taught in the instant specification to have a LUMO level of -3.5 eV or less as claimed ([0201 – 0204]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a p-dopant material in the hole transport layer as claimed, motivated by the desire to predictably improve the transport property of the material ([0186]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO2016072691, using the previously provided machine translation) as applied to claims 1 - 4 and 8 - 20 above and further in view of Hyeon (KR20160040826, using the provided machine translation).
While Lee teaches an organic light emitting device that includes an emitting layer, Lee does not explicitly teach:
Wherein the emission layer comprises a host and a dopant
The dopant is a fluorescent dopant comprising a styryl-based compound
The dopant is a phosphorescent dopant
Hyeon teaches triphenylamine-based compounds useful in hole transport materials ([0012], Hyeon teaches triphenylamine compounds such as compound 188.). Hyeon further teaches that electroluminescent devices contain a luminescent material and can be divided into a host material and a luminescent material (dopant) material, which is distinguished by fluorescence and phosphorescence depending on the luminescence mechanism ([0008]). Hyeon teaches compounds, including a carbostyryl colorant and 1,4-Bis (4-methylstyryl)benzene as suitable fluorescent materials ([0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an emission layer including a a fluorescent dopant comprising a styryl-based compound or a phosphorescent dopant into the OLED taught by Lee because Hyeon establishes that these materials are suitable emission materials for luminescent devices that contain similar triphenylamine-based compounds ([0008] & [0083]). 

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20190229271, US20160118591, and US20180331298 all teach arylamine compounds that could be used in a rejection against the claims as currently amended.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789